Citation Nr: 1021369	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The Veteran contends that he contracted hepatitis C as a 
result of either air gun inoculations administered upon his 
entry into active service, shared razors, or sexual contact.  
He submitted a March 2005 letter from his private physician, 
in which the physician relates the Veteran's hepatitis C to 
multiple risk factors, including in-service inoculations, 
possible exposure to blood when sharing razors, risky 
heterosexual behavior, or exposure to raw sewage while 
working at a treatment plant.  Aside from those risk factors, 
the only other reported risk factor for contracting the virus 
is limited intranasal cocaine use.  There are no other 
reported risk factors before or during his active service.  
In April 2005, the Veteran stated that his exposure to raw 
sewage occurred after he separated from service. 

The Veteran's service medical records show that in July 1978, 
he suffered from gonoccal urethritis.  The record also shows 
that due to alcohol intoxication, in May 1977, the Veteran 
sustained a laceration to his right wrist by punching his 
hand through glass, and then in September 1978, he jumped out 
of a window and injured his left knee.  However, his service 
medical records do not show the use of IV drugs or cocaine 
abuse.  Although the Veteran's service records do not 
demonstrate that he was administered inoculations by use of 
an air gun, he is competent to report that the inoculations 
were administered in this fashion.  Layno v. Brown, 6 Vet. 
App. 465 (1994) (competent lay evidence requires facts 
perceived through the use of the five senses).  Additionally, 
his testimony is credible.
The first clinical evidence of a diagnosis of hepatitis C is 
dated in February 2004.  In September 2005, a different 
private physician stated that his risk factors included 
exposure to potentially sexually transmitted mechanisms while 
stationed in Germany from 1976 to 1980, in-service 
vaccinations, and one limited episode of nasal cocaine use.  
The examiner found it doubtful that the Veteran transmitted 
the virus through cocaine use, and stated that it would be 
difficult to evaluate whether his hepatitis C was related to 
in-service vaccinations. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
not yet been afforded an examination in relation to his 
claim.  Because a VA examiner has not yet opined as to the 
likely etiology of the Veteran's hepatitis C, or the 
approximate date of onset, the Board finds that an 
etiological opinion is necessary in order to fairly decide 
the merits of the Veteran's claim.  The Board notes that the 
opinion provided by the Veteran's physician indicating that 
the Veteran likely contracted the hepatitis C virus as a 
result of exposure to air gun inoculations, sexual behavior, 
sharing of razors, or exposure to raw sewage, is an 
inadequate basis for granting the claim, as the physician did 
not consider the Veteran's other risk factors, namely 
intranasal cocaine use, and the Veteran has reported that his 
exposure to raw sewage occurred after he separated from 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to obtain an opinion 
regarding the most likely etiology of his 
hepatitis C.  The examiner must review 
the claims file and should note that 
review in the report.  The rationale for 
all opinions, with citation to relevant 
medical findings, must be given.  The 
examiner is advised that the Veteran is 
competent to report his history and 
injuries, and his reports must be 
considered in formulating the opinions.  
The examiner should specifically offer 
opinions as to the following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran contracted 
hepatitis C during his period of 
active service?

b)  Considering the Veteran's 
reported risk factors (air gun 
inoculations, exposure to shared 
razors, intranasal cocaine use, 
risky heterosexual behavior, and 
post-service exposure to raw waste), 
to which risk factor is his 
hepatitis C most likely 
attributable?  If it is equally 
probable that the Veteran's 
hepatitis C is attributable to the 
air gun inoculations and in-service 
events (sexual behavior and exposure 
to blood) as it is attributable to 
cocaine use, post-service sexual 
behavior, or any post-service 
exposure to blood, the examiner 
should so state.

2.  Then, readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


